DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
                                                      Claims
3.	Claims 1-8 and 10-13 are still withdrawn from consideration. Claims 9, 14-16 and 21 were previously cancelled.  No claims amended. Claims 17-20 and 22-25 are under consideration in this Office Action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 16, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 17-20 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dowd et al., (US Patent Pub US20120129794 published May, 2012; priority to July 2009).
Claims 17-20 and 22-25 are directed to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject, the method comprising: providing a first sensor, the first sensor comprising: a first detection mechanism configured for detecting at least one Bacteroides virulence factor present from a sample location on the subject; applying the first sensor to the subject; providing a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; applying the second sensor to the subject: and indicating the potential forthcoming skin or gastrointestinal issue when the first detection mechanism detects at least one Bacteroides virulence factor and when the second detection mechanism detects a Bacteroides to Anaerococcus ratio is at least 0.4 at the primary sampling time.

Dowd et al., disclose a method for detecting a plurality of different microorganisms in at least one specimen obtained from a subject, the method comprising in any order: (a) sequencing a plurality of genetic materials in a specimen; wherein the genetic materials are selected from the group consisting of amplified templates, genomes, or metagenomes; wherein the presence of a sequence indicative of a genus, species, or strain of microorganism is sufficient to identify or quantify proportionally that microorganism among the plurality of different microorganisms in a specimen; and (b) amplifying target polynucleotides in a specimen to quantify the total or individual number of the plurality of different microorganisms in a specimen [claim 1]. Thereby teaching the detection of structural targets, human produced targets, bacterial produced targets, and bacterial genomic elements targets as recited by claim 1.  The purpose is to provide apparati, methods, and compositions for diagnosis of infectious disease, including identification of a plurality of bacteria, fungi, helminths, protozoa, and/or viruses in a complex specimen collected from a subject suspected of being infected, and specimen-targeted therapy for an infected subject [para. 0001]. 
“Specimen” refers to a biological material, which is isolated from its natural environment (including the body such as skin, ear, nose, sinus, throat, mucosa of the respiratory or urogenital system, internal organs such as the cardiovascular or gastrointestinal system, bone, feces, and fluids or a body cavity collected by lavage) and contains a plurality of polynucleotides. For example, the specimen may be genetic material obtained from exudate of a wound or cutaneous infection, removed from the wound or cutaneous infection, or biopsy or surgically excised tissue. A biological fluid includes, but is not limited to, blood, plasma, serum, sputum, urine, abscess, pus or other wound exudate, infected tissue sampled by wound debridement or excision, cerebrospinal fluid, lavage, and leucopoiesis specimens, for example [para. 62] thereby teaching the sample of claims 17 and 24. 
Combined with software developed to process and analyze this microbiome data, the complete system represents a comprehensive and highly novel method for evaluating the microbiome of any clinical specimen [para 0005]. All cutaneous lesions that are classified as chronic wounds possess surface associated bacteria, regardless of host impairments [para. 0006].  Most chronic wounds show an incredible diversity of bacterial and fungal species, and their community structures, combinations and synergies seem infinite. To simplify this concept, bioinformatics analyses of wound biodiversity data has been used by the present embodiments to identify dozens of co-occurring populations of microorganisms, termed functional equivalent pathogroups (FEPs), which appear to form common and somewhat recurring groups in chronic wounds [para. 0007].  These surveys demonstrated a new microbial reality, that most chronic infections are propagated with polymicrobial communities of composed various classes including bacteria, fungi, helminths, protozoa, and viruses, and typically mixtures of more than one microorganism [para. 0011].   The advantages of the embodiments disclosed herein are multifaceted, yielding very rapid, specific, sensitive, quantitative, comprehensive results with little selection bias that provide for patient-specific and specimen-targeted therapeutic strategies that result in unexpectedly improved clinical outcomes [para. 0012]; thereby teaching indicating a potential forthcoming skin or gastrointestinal issue in a subject.
After in vitro diagnosis according to any of the above, the subject may be treated by a physician in accordance with the specific microorganisms that were detected (or not detected or present at below a detectable limit). For example, a method for treating a subject with an infection comprising detecting a plurality of different microorganisms in at least one specimen obtained from the subject, then administering a treatment regimen that is effective against at least one or multiple microorganisms that were detected. For this purpose, a report may be generated listing the plurality of microorganisms that were detected (or not) by their genus, species, and/or strain. Treatment may include at least one or multiple antibiotics, one or more antibiofilm agents, or both [para. 0033]. In broad terms, a preferred embodiment of the diagnostic and microbial ecology method is the employment of a rapid (Level I) polymerase chain reaction test utilizing a targeted microbial and genetic resistance factor detection panel most preferably specific to targets identified by molecular surveys for the environment or tissue site of interest, a second preferred embodiment of the method employs an efficient (Level II) comprehensive pyrosequencing diagnostic approach to identify microorganisms not specifically targeted by the Level I panel, followed by a computational system to characterize the microbial and genetic resistance profile and provide reports and interpretations. Each of these diagnostic levels may be utilized independently, but are preferred in combination for comprehensive analysis [para. 0043]; thereby teaching ratio determination.  Dowd et al., provide a cost effective molecular diagnostic method and microbial ecology characterization method. This improves the ability of clinicians to treat infections including polymicrobial and biofilm phenotype infections, not conducive to diagnosis by traditional culture-based methodology. Another advantage is the ability to utilize the microbial profiles to determine which antibiotics may be utilized to most efficiently and effectively control or treat an infection in a comprehensive and rapid manner. Another advantage is that computational methods provide a diagnostic and therapeutic interpretive report that can be utilized by a clinician to personalize therapies for each subject or even independent sites on the same subject [para. 044]; thereby teaching indicating a potential forthcoming skin or gastrointestinal issue in a subject.
 	Dowd et al., detects a plurality of different microorganisms in at least one wound specimen obtained from a subject intended for medical diagnosis. Dowd et al., teach molecular methods based surveys of chronic infections including venous leg ulcers, decubitus ulcers, diabetic foot ulcers, non-healing surgical wounds, and ENT specimens were executed by the inventors. These surveys demonstrated a new microbial reality, that most chronic infections are propagated with polymicrobial communities of composed various classes including bacteria, fungi, helminths, protozoa, and viruses, and typically mixtures of more than one microorganism [para. 011]. Dowd et al., uses specific primers for Anaerococcus, and Bacteroides [para. 0029]. Treatment Group B on Table 3 test Anaerococcus vaginalis*, Anerococcuss lactolyticus, Anaerococcus Octavius, Anerococcus prevotii, Anaerococcus hydrogenalis together with Bacteroides fragilis and Bacteroides thetaiotaomicron. Example 4 teaches microbial survey of diabetic foot ulcers, venous leg ulcers and decubitus ulcers where Bacteroides and Anaerococcus species where detected and quantified. Thus, Dowd et al., teach Bacteroides and second detection mechanism detects a Bacteroides to Anaerococcus ratio. Therefore, Dowd et al., teach a detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; and indicating the potential forthcoming skin when Bacteroides and a Bacteroides to Anaerococcus ratio is detected. 
Dowd et al., disclose the utilization of microbial tag-encoded FLX amplicon pyrosequencing (mTEFAP) methods and compositions to perform microbial diversity analyses, pathogenic diagnosis, and relative quantification [para. 0015]. This is sufficient to identify or quantify the plurality of different microorganisms in a specimen; and sequencing a plurality of genetic materials in a specimen; wherein the genetic materials are selected from the group consisting of amplified templates, genomes, or metagenomes; wherein the presence of a sequence indicative of a genus, species, or strain of microorganism is sufficient to identify or quantify proportionally that microorganism among the plurality of different microorganisms in a specimen [para. 0019]. Thereby teaching sensors detecting bacterial structural targets, targets associated with the bacterium and genomic elements target just as claimed. 
The apparati and methods permit the detection and quantification of pathogens or microorganism via specific polynucleotides, e.g., DNAs or RNAs isolated from an environmental, biological, or clinical specimen, both within a panel of reactions, in a multiplex format and in a highly parallelized sequencing pyrosequencing or future sequencing format, that can further permit the determination of levels (e.g., ratios, percentages, and quantities) for two or more target polynucleotides in a single reaction; thereby teaching  Bacteroides and second detection mechanism detects a Bacteroides to Anaerococcus ratio.  Identification and quantification of pathogen specific targets in a specimen has a myriad clinical and microbial ecology utilities specifically to identification of differences between environments, to identify infection-specific or patient-specific therapies [para. 0047]. 
Dowd et al., describes the instantly claimed sensors as primers obtained from 16S gene fragments. The sensors are16S rRNA gene fragments which were phylogenetically assigned according to their best matches to sequences based upon BLASTn using WND-BLAST and a curated database derived from high quality 16S rRNA sequences obtained from RDPII database. The assay was run in a PCR panel consisting of multiple individual reactions or wells, conformed in a plate, slide, disk, cartridge or other platform or real-time (RT) PCR systems or in a well, spacing, other compartmentalized, or emulsion based format. Each individual reaction may be multiplexed having more than one individual pathogen, genetic resistance factor [para 109]. from high quality 16S rRNA sequences obtained from RDPII database. The primers/sensors will amplify from two or more conserved regions across one or more variable region. By further sequencing this amplified product, the microbial population present in a specimen may be defined by computation and or bioinformatics analyses of all the sequences. Subsequently, microorganisms present in the specimen are identified and/or quantified based upon their unique sequences. A species- or genus-specific primer pair is designed to target only one species or genera of known microorganisms. In this case, a genetic sequence that is unique to that specific organism is designed such that when amplifying a specimen with a multiplicity of microorganism (two or more different microorganisms) only the organism of interest is amplified. Thus specific detection of an amplicon may be used to indicate that this organism was present and may also be used in conjunction with real-time PCR to provide quantitative information on this specific organism. Similarly, a universal set of primers as described and exemplified above may be used to quantify the consortium (two or more microorganism) present in a specimen [para. 97].   A preferred PCR embodiment is a quantitative or relative quantitative set of multiplex of single target assays that are performed on an individual sample, with a single or more than one individual reactions also containing a universal or semi universal amplification target. Together this panel may identify and/or provide relative or absolute quantification of specific pathogens [para. 0108].  
The apparati and methods describe methods for evaluating an infection. An infection may be a suspected infection, subclinical infection, a potential infection, a future infection, or a past infection hereafter referred to as infection. A specimen may be from any environment including bodily fluids, feces, tissue, debrided materials, swabbed surfaces, biopsies, aqueous materials, fluids collected from any source, surfaces of any type, soil, food, etc., including any environment that contains microorganisms. A specimen is any form of content removed in whole or in part from an environment intended for analysis of microorganisms using Level I and/or Level II molecular assays [para. 0090]. 
It is noted, that while the references recite sensitive detection of at least 100pg/ml.  Regarding the specific times recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Therefore Dowd et al., disclose the instantly claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 17-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd et al., (PLoS One. 2008 3(10):e3326).
Dowd et al., teach Diabetic extremity ulcers are associated with chronic infections. Such ulcer infections are too often followed by amputation because there is little or no understanding of the ecology of such infections or how to control or eliminate this type of chronic infection. A primary impediment to the healing of chronic wounds is biofilm phenotype infections [Background].  For most chronic infections, including bacterial that are associated with chronic wounds, exist as biofilm communities which typically consist of polymicrobial populations of cells, which are attached to a surface and encase themselves in hydrated extracellular polymeric substances [Introduction].  Dowd et al., sampled diabetic wounds and performed DNA extraction [Methods].  PCR was used to create TAG encoded amplicons. A step 2 PCR was performed for 454 amplicon sequencing under the same condition by using designed special fusion primers with different tag sequences as previously described. Dowd et al., disclose preparation of FLX sequencing and massive parallel bTEFAP using a FLX [Methods].  Custom software written in C# within a Microsoft®.NET (Microsoft Corp, Seattle, WA) development environment was used for all post sequencing processing. Identification at the species level was performed. Following best-hit processing a secondary post-processing algorithm was used to combine genus designations generating a list of genera IDs and their relative predicted abundance within the given sample. The prevalent populations of bacteria identified include Anaerococcus, and  Bacteroides [Results and Discussion].Dowd et al., discussed the concept of functionally equivalent pathogroup (FEP) populations suggests individual traditionally “non-pathogenic” species may live symbiotically and act synergistically, thereby contributing to or causing the chronicity of diabetic foot wounds. Bacteroides, and Anaerococcus spp. were also highly prevalent and were present in the samples [Results and Discussion].
Each ecological wound type may be defined by the unique bacterial consortium. Dowd et al., disclosed evaluating the co-occurrence of particular species or to identify if there are multi-species microbial patterns associated with chronic wound infections, we used multivariate hierarchical clustering functions for those bacteria genera that were detected in greater than 10% of the wounds [Functionally equivalent pathogroups]. The species co-occur in appropriate mixtures, they can act symbiotically to successfully establish a pathogenic biofilm, which contributes to the chronicity of the wound. Cluster 5 is heavily populated by anaerobes particularly Bacteroides and Anaerococcus. See Figure 1. The significance is important in developing improved methods for diagnosing and treating chronic wound infections [Functionally equivalent pathogroups].
It is noted, that while the references recite sensitive detection of at least 100pg/ml.  Regarding the specific times recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Therefore Dowd et al., disclose the instantly claimed limitations.

Response to Arguments
7.	Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
The rejection of claims 17-20 and 22-25 under 35 U.S.C. 102(a)(2) as being anticipated by Dowd et al., (US Patent Pub US20120129794 published May, 2012; priority to July 2009) is maintained for reasons of record.
The rejection of claims 17-20 and 22-25  under 35 U.S.C. 102(a)(1) as being anticipated by Dowd et al., (PLoS One. 2008 3(10):e3326) is maintained for reasons of record. 
	First, Applicants incorrectly assert that the Examiner never pointed out how either Dowd et al. reference discloses. Therefore Applicants is reminded that the rejection specifically pointed to primers as sensors wherein species- or genus-specific primer pair is designed to target only one species or genera of known microorganisms. In this case, a genetic sequence that is unique to that specific organism is designed such that when amplifying a specimen with a multiplicity of microorganism (two or more different microorganisms) only the organism of interest is amplified. Thus specific detection of an amplicon may be used to indicate that this organism was present and may also be used in conjunction with real-time PCR to provide quantitative information. Thus both of Dowd’s references teach primers and the primers meet the claimed requirements for the sensors.
Applicants are reminded that the claims recite sensors configured for detecting at least one sensor comprising a first detection mechanism configured for detecting at least one Bacteroides virulence factor; a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; third sensor comprising: a third detection mechanism configured for detecting an amount of the at least one Bacteroides virulence factors; and a fourth sensor comprising: a fourth detection mechanism configured for detecting an amount of Bacteroides and an amount of Anaerococcus.  The sensors are16S rRNA gene fragments which were phylogenetically assigned according to their best matches to sequences based upon BLASTn using WND-BLAST and a curated database derived from high quality 16S rRNA sequences obtained from RDPII database. Such primers will amplify from two or more conserved regions across one or more variable region. By further sequencing this amplified product, the microbial population present in a specimen may be defined by computation and or bioinformatics analyses of all the sequences. Subsequently, microorganisms present in the specimen are identified and/or quantified based upon their unique sequences. A species- or genus-specific primer pair is designed to target only one species or genera of known microorganisms. In this case, a genetic sequence that is unique to that specific organism is designed such that when amplifying a specimen with a multiplicity of microorganism (two or more different microorganisms) only the organism of interest is amplified. Thus specific detection of an amplicon may be used to indicate that this organism was present and may also be used in conjunction with real-time PCR to provide quantitative information on this specific organism. Similarly, a universal set of primers as described and exemplified above may be used to quantify the consortium (two or more microorganism) present in a specimen [para. 97].  Therefore, Dowd teach the use of multiple sensors having the ability to detect at least one Bacteroides virulence factor meeting the limitations of the first and third sensors, sensors configured for detecting Bacteroides and Anaerococcus (the two or more organisms); thereby meeting the limitations of the second and fourth sensors. 
Applicants argue that neither Dowd reference recites the word “primer” yet clearly acknowledge that both Dowd et al., references teach primers.  Applicants’ attention is directed to MPEP 2131. "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Thus, an ipsis verbis recitation of sensor is not required when the sensors of both Dowd et al., references are configured for detecting at least one Bacteroides virulence factor and detection mechanisms configured for detecting Bacteroides and Anaerococcus.  
Next, Applicants argue that they do not understand how primers are configured to detect a Bacteroides virulence factor or Bacteroides and Anaerococcus.  Dowd et al., teach the sensors are16S rRNA gene fragments which were phylogenetically assigned according to their best matches to sequences based upon BLASTn using WND-BLAST and a curated database derived from high quality 16S rRNA sequences obtained from RDPII database. Such primers will amplify from two or more conserved regions across one or more variable region. By further sequencing this amplified product, the microbial population present in a specimen may be defined by computation and or bioinformatics analyses of all the sequences. Subsequently, microorganisms present in the specimen are identified and/or quantified based upon their unique sequences. A species- or genus-specific primer pair is designed to target only one species or genera of known microorganisms. In this case, a genetic sequence that is unique to that specific organism is designed such that when amplifying a specimen with a multiplicity of microorganism (two or more different microorganisms) only the organism of interest is amplified. Thus specific detection of an amplicon may be used to indicate that this organism was present and may also be used in conjunction with real-time PCR to provide quantitative information on this specific organism. Similarly, a universal set of primers as described and exemplified above may be used to quantify the consortium (two or more microorganism) present in a specimen [para. 97].  A preferred PCR embodiment is a quantitative or relative quantitative set of multiplex of single target assays that are performed on an individual sample, with a single or more than one individual reactions also containing a universal or semi universal amplification target. Together this panel may identify and/or provide relative or absolute quantification of specific pathogens [para. 0108].  Therefore, both the Office Action, and the Dowd et al., reference clearly explain how primers are configured for detecting at least one Bacteroides virulence factor and detection mechanisms configured for detecting Bacteroides and Anaerococcus.  Moreover, Applicants own specification teach the results of the 16S rRNA sequencing for Bacteroides and Anaerococcus, respectively, in graph form.  See the instant specification at Paragraphs 38-40 and Figures 1 and 2.
Both Dowd et al., references teach the purpose is to provide apparati, methods, and compositions for diagnosis of infectious disease, from a subject suspected of being infected, and specimen-targeted therapy for an infected subject [para. 0001]. The apparati and methods analyze a specimen suspected of containing any of a polymicrobial community of predetermined or unknown pathogens by screening a specimen for a known and unknown pathogens specific, universal, semi-universal or conserved targets to be used in a nucleic acid amplification reaction to produce an amplicon from each pathogen specific target [para. 051].  By evaluating the microbial composition and relative or absolute abundance of pathogens at discrete, random or regular intervals, pathogens may be detected in the asymptomatic individual and appropriate measures can be taken, such as modification of administration of compositions that result in administration of a therapy to ameliorate and/or treat the pathogen infection [para. 053]. Specimens taken from such a subject may be suspected of containing at least one of a plurality of known, suspected, commensal organisms, even in the absence of infection [para. 0063]. The apparati and methods describe methods for evaluating an infection. An infection may be a suspected infection, subclinical infection, a potential infection, a future infection, or a past infection hereafter referred to as infection [para. 0090]. The both Dowd et al., references teach indicating the potential forthcoming skin or gastrointestinal issue.
 	Both Dowd et al., teach a variety of skin issues including ulcers. It is noted that ulcers are defined as an open sore on an external or internal surface of the body, caused by a break in the skin or mucous membrane that fails to heal. Therefore, ulcers are clearly skin issues. 
Dowd et al., disclose an embodiment drawn to a method for detecting a plurality of different microorganisms in at least one wound specimen obtained from a subject, the method comprising: amplifying target polynucleotides in a specimen with a set of primer oligonucleotides to produce template nucleic acids, wherein the presence of a template indicative of a specific taxonomic designation of genus is sufficient to identify or quantify that microorganism in a specimen; wherein the set of primers are able to detect all of  Anaerococcus; and wherein the set of primers are further able to detect Bacteroides. A report comprising bacterial genera detected (or not) may be prepared for a physician to guide antimicrobial treatment of the subject [para. 0030]. Dowd et al., uses specific primers for Anaerococcus, and Bacteroides [para. 0029]. Treatment Group B on Table 3 test Anaerococcus vaginalis*, Anerococcuss lactolyticus, Anaerococcus Octavius, Anerococcus prevotii, Anaerococcus hydrogenalis together with Bacteroides fragilis and Bacteroides thetaiotaomicron. Therefore, Dowd et al., teaches the indication the potential skin issues from a foot ulcer. 
Finally, Applicants argue that the detection mechanism detects a Bacteroides to Anaerococcus ratio is at least 0.4 at the primary sampling time. Applicants state that it is believed that a B:A ratio of 0.4 to 1.0 can indicate a slight risk for an oncoming skin and/or gastrointestinal issue, while higher ratios correspond to moderate and high risk issues.  Specifically the 16S rRNA sequencing provides the information for said ratios.  Both Dowd et al., teach the use of the same 16 S RNA sequencing techniques. In this case,  there is no structural difference between the claimed sensors and Dowd’s primers. A structural difference between the claimed invention and the prior art are required in order to patentably distinguish the claimed invention from the prior art.  If the prior art primer is capable of performing the intended use of detection, then it meets the claim.  Therefore, none of Applicants arguments are found persuasive and the rejections of record are maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 17-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
Claims 17-23 are directed to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject, the method comprising: providing a first sensor, the first sensor comprising: a first detection mechanism configured for detecting at least one Bacteroides virulence factor present from a sample location on the subject; applying the first sensor to the subject; providing a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; applying the second sensor to the subject: and indicating the potential forthcoming skin or gastrointestinal issue when the first detection mechanism detects at least one Bacteroides virulence factor and when the second detection mechanism detects a Bacteroides to Anaerococcus ratio is at least 0.4 at the primary sampling time.
Claims 24-25 are drawn to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject, the method comprising: providing a first sensor, the first sensor comprising: a first detection mechanism configured for detecting an amount of Bacteroides and an amount of Anaerococcus from a sample location on the subject; applying the first sensor to the subject in the sample location; determining a ratio of Bacteroides to Anaerococcus ratio from the sample location; and indicating the potential forthcoming skin or gastrointestinal issue when the Bacteroides to Anaerococcus ratio is at least 0.4.

The claims set forth a first sensor comprising: a first detection mechanism configured for detecting at least one Bacteroides virulence factor present from a sample location on the subject; applying the first sensor to the subject; providing a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; to indicate a potential forthcoming skin or gastrointestinal issue based on a Bacteroides to Anaerococcus ratio. The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process: “Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do recite additional elements beyond the judicial exception set forth above. First, the claims recite a detection mechanism configured for detecting an amount of Bacteroides and an amount of Anaerococcus from the sample location;
to perform the diagnostic analysis based on the sample. The claims, however, do not recite anything special regarding the manner in which data is collected such that the scope of said claims would exclude routine and conventional biological experiments known to produce data required by the instant analysis. As such, this element of the claims only adds a conventional data collection method as the source of the data to be analyzed. As such, this does not amount to something beyond the recitation of routine and conventional data gathering activities.
The broadest reasonable interpretation of the claims a method of calculating a ratio of Bacteroides to Anaerococcus ratio measured the from sample in order to provide an indication of a potential forthcoming skin or gastrointestinal issue based on the Bacteroides to Anaerococcus ratio. No particular treatment is recited or required.
For process claims, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP 2106.04(c)(I)(C). This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, claim 17 does not invoke this exception because review of this claim indicates that it is focused on a process of determining how much Bacteroides and/ or Anaerococcus is present in the sample, and is not focused on the products per se. Thus, the general rule expressed in the MPEP applies, meaning that the markedly different characteristics analysis is not performed on the recited nature-based product limitations, and the claim is not considered to “recite” any products of nature for purposes of further eligibility analysis. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. Limitation in the claim recites indicating a ratio measured in the sample which has a BRI that requires performing an arithmetic calculation (division) in order to obtain the ratio of Bacteroides to Anaerococcus and then using the ratio as an indication of the potential of forthcoming skin or gastrointestinal issues.  
This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a) falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, the limitation also falls into the “mental process” groupings of abstract ideas. In addition, the limitation describes a naturally occurring relationship between the ratio of Bacteroides to Anaerococcus and thus may also be considered to recite a law of nature. Accordingly, the claim limitations recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Thus, limitation also falls into the “mental process” groupings of abstract ideas. In addition, limitation describes a naturally occurring relationship between the ratio of Bacteroides to Anaerococcus, and thus may also be considered to recite a law of nature. Accordingly, the claim limitations recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Accordingly, the claim limitation falls under several exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and a law of nature), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that limitation (a) aligns with at least one judicial exception, and to conduct further analysis based on that identification. See October 2019 Update at Section I.B n.7. For purposes of further discussion, this example identifies the recited exception as an abstract idea.
The eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim provides a detection mechanism. In fact, this limitation is recited at a high level of generality. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims tell the relevant audience (doctors) about the mathematical concepts and at most adds a suggestion that the doctors take those laws into account when treating their patients.. Accordingly, the claim limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 17 here tells the relevant audience (doctors) about the mathematical concepts and at most adds providing an indication of a potential forthcoming skin or gastrointestinal issue based on the Bacteroides to Anaerococcus ratio that the doctors take those laws into account when treating their patients. The limitation thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
Finally, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the claim recites a single additional element, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.
As such, these elements clearly do not provide for subject matter that is significantly more than the judicial exception(s) embraced by the claims. 
For these reasons, the instant claims encompass non-statutory subject matter. 
	
Response to Arguments
9.	Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.  
	Applicants assert that the “..Examiner blatantly ignores the structural limitation of “a first sensor, comprising: a first detection mechanism configured for detecting at least one Bacteroides virulence factor present from a sample location on the subject” and “a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject.” (emphasis added). The recitation of “a first sensor’ and “a second sensor’ in claims 17-20 and 22-25 removes the claims from rejection under the “Alice Step 1” analysis that Examiner refers to. /d. at 17-18. Applicant describes the structure of the “first sensor’ and “second sensor’ throughout the original specification of the application. For example: In an embodiment, the present disclosure is generally directed towards a sensor 15 configured for indicating a potential forthcoming skin or gastrointestinal issue, as well as a method for indicating such a potential issue. In a preferred embodiment, the sensor 15 can be configured for indicating a potential forthcoming diaper rash. 4 0017 In preferred embodiments, the sensor 15 can be incorporated into an absorbent article 10 and form a component or a portion of a component of an absorbent article 10. In some embodiments, the sensor 15 can be incorporated into a wipe and form a component or a portion of a component of a wipe. It is contemplated, however, that the sensor 15 of the present disclosure can be a standalone item as well. 7 0018 The sensor 15 and associated methods described herein can be configured to help detect and indicate a potential forthcoming skin or gastrointestinal issue. In some embodiments, the potential forthcoming skin issue could be diaper rash. In that regard, a study was conducted that included twenty-five infants ranging in age of nine to twelve months... In the study, swabs were taken from the area exhibiting the diaper rash during the rash as well as after recovery on the subjects. The paired swabs from the diaper rash and recovery states were used for 16S rRNA sequencing to obtain microbial community profiles. 1 0039 The sensor 15 of the present disclosure may be configured to detect and identify at least one Bacteroides virulence factor to provide information as to the presence and/or approximate amount of
First, Applicants asserts that the structural limitations of the sensors are ignored.  Yet, Applicants fail to point to any structural limitations. Applicant points to functional limitations, i.e., detection mechanisms configured for detecting at least one Bacteroides and/or Bacteroides and Anaerococcus. Applicants point to support within the specification for functions of the sensors, such as indicating a potential issue and indicating a potential forthcoming diaper rash.  Applicants then provide a list of unclaimed potential uses for the sensors.  At best, the sensors have a detection mechanism, unclaimed output mechanism and potential uses, without any additional structural limitations.  However, the 101 issue is that the claim limitation falls under several exceptions e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and laws of nature.  Abstract ideas include mathematical concepts formulations and/or calculations such as determining a ratio of Bacteroides to Anaerococcus ratio from the sample location. Abstract ideas include mental concepts such as concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims require indicating a potential forthcoming skin or gastrointestinal issue in a subject, which is based upon observation and evaluation of the subject, and judgment and opinions of the bacterial ratios. The laws of nature are drawn to the fact that Bacteroides and Anaerococcus can naturally be found together and determining the ratio of bacterium naturally found together involves multiple abstract ideas.
Next, Applicants attention is directed to Alice “Step 1” and the fact that the claims are directed to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject.  The claims are not directed to the sensors. Claims 17-23 are directed to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject.  Claims 24-25 are drawn to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject. Step 1 is evaluating the statutory category with regard to subject matter eligibility.  Thus, the instant claims are clearly drawn to a process. 
Applicants point to multiple examples of structural support for the “first sensor” and “second sensor’ recited in claims 17-20 and 22-25, repudiating Examiner's argument that the claims are merely directed to “an abstract idea” or “a mathematical calculation.”  However, Applicants is reminded that goal of the claims is to indicate the potential forthcoming skin or gastrointestinal issue when the first detection mechanism detects at least one Bacteroides virulence factor and when the second detection mechanism detects a Bacteroides to Anaerococcus ratio is at least 0.4 at the primary sampling time. Thus, limitation also falls into the “mental process” groupings of abstract ideas.
 In addition, limitation describes a naturally occurring relationship between the ratio of Bacteroides to Anaerococcus, and thus may also be considered to recite a law of nature. Accordingly, the claim limitations recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
 The sensors are not the issue, rather it is the fact that the claims are processes that employ mathematical algorithms to manipulate existing information to generate additional information. In this case, even if the solution is for a specific purpose i.e. indicating a potential forthcoming skin or gastrointestinal issue in a subject, the claimed method is nonstatutory. Furthermore, this limitation also falls into the “mental process” groupings of abstract ideas. Moreover, the limitation describes a naturally occurring relationship between the ratio of Bacteroides to Anaerococcus is considered to recite a law of nature.
The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process: Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory. Therefore, despite applicants arguments regarding the sensors, the arguments were not found persuasive and the rejection is maintained. 



Conclusion
10.	No claims allowed.

11.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645